Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.  Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "opposed grasping elements" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends from Claim 1, which does not recite “opposed grasping elements.”  Claim 1 uses different terminology for these elements and Claim 8 should be amended to be consistent with Claim 1.
Claims 11-14 and 16-19 are all drafted as method claims; however, none of these claims set forth any steps involved in the process of manufacturing or using the associated systems.  It is therefore unclear what specific steps the Applicant regards as their invention.  All of these claims should be amended to include specific claimed steps in the process of either manufacturing or using the associated system, as permitted based on the original disclosure of the invention.
Claims 9, 10 and 15 are rejected by virtue of their dependencies.
Response to Amendment
Applicant’s arguments with respect to Claim 1 have been fully considered and are persuasive.  The rejections of the previous Office Action mailed 5/10/2022 have been withdrawn. 
Reasons for Allowance
The closest prior art references are US 2019/0366134 (Smith) and AT 509 330 (AT 330).  Both of these references disclose a base plate with some slots that are for finer adjustments of the seam graspers with respect to the plate.  None of Smith, AT 330 and the cited prior art, considered alone or in combination, disclose or teach y-axis slots that are long enough to allow the plate to attach to roof systems where on a first roof system the spacing between a first pair of seems is 4 inches different than the spacing between a second pair of seams on a second roof system.   
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
All the known relevant prior art has been cited.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632